Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 02/01/2021. Claims 1, 5, 7-11, 15-16, 19-21 have been amended. Claims 1, 5, 7-16, 19-21 are presented for examination.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, lines 2-3, “at least on processor” should be -- at least one processor --.  
In claim 9, line 15, “using the second Ethernet connected” should be -- using the second Ethernet connector --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claims 5, 7-8 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-16, 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 9 is drawn to a method which is within the four statutory categories (i.e., method). Claim 15 is drawn to a system which is within the four statutory categories (i.e., machine).   
Independent claim 15 (which is representative of independent claims 1, 9) recites [obtain]…data in a first format, the data including patient physiological parameter data measured…, the first format being in accordance with a serial protocol; convert…the received patient physiological parameter data from the first format to a second format, the second format being in accordance with an Ethernet protocol; [provide]…a first data stream including physiological parameter data received in the second format…without modification to the second format and the physiological parameter data and [obtain]…processed physiological parameter data and control data…in the second format; and [provide]…a second data stream including the received patient physiological parameter data converted from the first format to a second format…, and [provide]…a third data stream including processed patient physiological parameter data received in a second format...without modification of the second format and the processed patient physiological parameter data, wherein the control data in the second format is converted…to the first format and the control data is transmitted in the first format…, the control data including configuration parameters 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “processor,” the claim encompasses helping a user (i.e., healthcare worker) accumulate, organize, and communicate patient information to a doctor and hospital network, which is described as human activity in ¶ 0002 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., patient parameter hub device comprising a plurality of serial connectors (each including a serial port), at least one processor, a first Ethernet connector, a second Ethernet connector, an Ethernet switch having at least two ports comprising at least a first Ethernet port and a second Ethernet port; physiological parameter data sensors; non-transitory memory; medical-analysis station; data-network) to perform the abstract idea. Claim 9 recites additional elements (i.e., patient parameter hub device comprising a plurality of serial connectors, at least on processor, a first Ethernet connector, a second Ethernet connector, and an Ethernet switch; physiological parameter data sensors; medical-analysis station; data-network) to perform the abstract idea. Claim 15 recites additional elements (i.e., patient parameter hub device including a plurality of serial connectors, an Ethernet switch comprising a medical-analysis station port and a data-network port, at least one processor; non-transitory memory; physiological parameter data sensors; data-network; medical-analysis station) to perform the abstract idea. Looking to the specifications, the patient parameter hub device comprising a plurality of serial connectors (each including a serial port), at least one processor, a first Ethernet connector, a second Ethernet connector, an Ethernet switch having at least two ports comprising at least a first Ethernet port and a second Ethernet port; and a non-transitory memory is described at a high level of generality (¶ 0042-0045), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the physiological parameter data sensors, medical-analysis station, and data-network are described at a high level of generality (¶ 0019; ¶ 0032-0033; ¶ 0045), such that it only generally 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., processor of a “hub device”) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “receive, using a plurality of serial connectors connected to the serial ports, data,” “transmit, using the medical-analysis station port, a first data stream,” “receive, using the medical-analysis station port…data,” “transmit, using the medical-analysis station port, a second data stream,” and “transmit, using the data-network port, a third data stream” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Van (U.S. Patent App. Pub. No. US 2011/0185035 A1) (Van: ¶ 0037; ¶ 0045) and Jeon et al. (U.S. Patent App. Pub. No. US 2011/0035627 A1) (Jeon: ¶ 0066), using connectors and ports to receive and transmit information is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 

Claims 5, 10-11, 14, 16, 21 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 7, 12, 19 further defines the “medical-analysis station” and recites the additional elements of “a bedside monitor, a docking station with a removable monitor, or a therapy device,” respectively, which are described at a high level of generality, such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The limitations of the “medical-analysis station” being “a bedside monitor, a docking station with a removable monitor, or a therapy device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Al-Ali et al. (U.S. Patent App. Pub. No. US 2015/0097701 A1) (Al-Ali: figure 1; ¶ 0068) and Schuman et al. (U.S. Patent App. Pub. No. US 2009/0212925 A1) (Schuman: ¶ 0058), the medical-analysis station being a bedside monitor or a docking station with a removable monitor is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 8, 13, 20 further defines the “physiological parameter data sensors” and recites the additional elements of “one or more of: a heart rate sensor, an electrocardiogram sensor, a blood oxygen (SpO2) sensor, a temperature sensor, a respiration sensor, an electroencephalography (EEG) sensor, a blood pressure sensor, a gas sensor, a neuromuscular transmission (NMT) sensor and a bispectral index sensor,” respectively, which are described at a high level of generality, such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The limitations of the “physiological parameter data sensors” being “one or more of: a heart rate sensor, an electrocardiogram sensor, a blood oxygen (SpO2) sensor, a temperature (Schuman: ¶ 0062) and Noonan et al. (U.S. Patent App. Pub. No. US 2003/0105389 A1) (Noonan: ¶ 0027), the physiological parameter data sensors being a heart rate sensor, a temperature sensor, a respiration sensor, a blood pressure sensor, or a gas sensor is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-9, 11, 13-15, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van (U.S. Patent App. Pub. No. US 2011/0185035 A1) in view of Jeon et al. (U.S. Patent App. Pub. No. US 2011/0035627 A1, hereinafter referred to as "Jeon") and Schuman et al. (U.S. Patent App. Pub. No. US 2009/0212925 A1, hereinafter referred to as "Schuman").
Regarding (currently amended) claim 1, Van teaches a patient parameter hub device (Van: figure 5, i.e., intermediary hardware device; ¶ 0048) comprising: 
a plurality of serial connectors configured to receive…data in a first format…by one or more physiological parameter data sensors connected to the plurality of serial connectors, each of the plurality of serial connectors including a serial port (Van: figure 5, i.e., intermediary hardware device includes multiple “RS-232 Serial Port”; ¶ 0013, i.e., “input ports (e.g., RS-232 serial ports…). At least one of the input ports of the plurality of input ports is engaged with a specialized medical device (e.g., magnetic resonance imaging machine, a computed tomography machine, a computed radiology scanner, an ultrasonic medical machine, etc.)”; ¶ 0048); 
at least one processor (Van: ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”; ¶ 0050) configured to convert the received…data from the first format to a second format, the first format including a serial format…, and the at least one processor executing instructions stored on a non-transitory memory, which, when executed causes the at least one processor (Van: ¶ 0050) to convert the…data received from one or more of the plurality of serial connectors to data packets (Van: ¶ 0038, i.e., “an output port of the intermediary device…is a network port and a matrix (combination of hardware and/or software configuration within the intermediary device) which convert signals sent from a specialized medical device, such as device 188, via the direct electrical connection to packets as used in packet-switched networks”; ¶ 0041, i.e., “the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry…converts data received from such a medical device into a form transmittable as packetized data”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”)...; 
a first Ethernet connector (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0048)…; 
a second Ethernet connector configured to transmit the processed…data in the second format over a data-network to one or more destinations (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0047, i.e., “such ports shown may be…output ports and connect to a…network. The intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port, such as a 100 base T network”; ¶ 0048); and 
an Ethernet switch having at least two ports comprising at least a first Ethernet port corresponding to the first Ethernet connector and a second Ethernet port corresponding to the second (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0048), 
2the Ethernet switch also being configured to transmit a second data stream including the…data converted from the first format to the second format by the at least one processor to the medical-analysis station (Van: ¶ 0038, i.e., “an output port of the intermediary device…is a network port and a matrix (combination of hardware and/or software configuration within the intermediary device) which convert signals sent from a specialized medical device, such as device 188, via the direct electrical connection to packets as used in packet-switched networks”; ¶ 0041, i.e., “the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry…converts data received from such a medical device into a form transmittable as packetized data”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”)…, 
wherein the control data in the second format is converted by the at least one processor to the first format and the plurality of serial connectors are configured to transmit the control data in the first format to the one or more physiological parameter data sensors (Van: ¶ 0041, i.e., “authentication and other data communicated to a specialized medical device are captured by the remote hardware device 115 and forwarded over the packet-switched network 140 from a remote hardware device 115 to the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry, converts the data back into its original form and transmits it to a specialized medical device…the intermediary device 150 which then converts the data into a form required by the manufacturer of a specialized medical device, and sends the properly formatted data to the specialized medical device”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port…to data for use over another type of port”), the control data including configuration parameters and device operating settings for the one or more physiological parameter data sensors (Van: ¶ 0034, i.e., “a remote technician can "reach in" via secure access to calibrate machine components, retrieve error logs, or upgrade configuration files--all of which can be achieved through an extensive set of functions that are agnostic to the brand, make, and model of the failing or diagnosed medical equipment”; ¶ 0046, i.e., “a remote hardware device 115 or 117 may execute commands to gain access to a medical device 182, 184, or 186 at regular intervals to perform diagnostics (diagnostic access). That is, information may be received from one or more of the medical devices to determine whether certain data is out of bounds, or action is required maintain a specialized medical device in working order before a problem occurs…Using a web interface, the remote technician 110 manipulates data in this second interface which is translated into manipulations of the proprietary interface, and, as a result, manipulations of configuration options”).
Yet, Van does not explicitly teach, but Jeon teaches, in the same field of endeavor,
a plurality of serial connectors configured to receive physiological parameter data in a first format, the physiological parameter data generated by one or more physiological parameter data sensors connected to the plurality of serial connectors (Jeon: ¶ 0055; ¶ 0066, i.e., “the multiple interface unit 240 sends and receives analog signals and digital data to and from medical instruments having various data interface standards”; ¶ 0081), each of the plurality of serial connectors including a serial port (Jeon: figure 3, i.e., the multiple interface unit 240 includes “serial interface unit” 242; ¶ 0066, i.e., “the multiple interface unit 240 may include…a serial interface unit 242…Each of the interface units may be configured such that each of the interface units 241, 242, 243, 244 and 246 includes one or more ports”; ¶ 0072); 
a first Ethernet connector (Jeon: figure 4, i.e., port 273 is an Ethernet port; ¶ 0069; ¶ 0073, i.e., “the console port 273 is a port which is configured such that a console, such as the user terminal 110, can be directly connected thereto and perform data communication”) configured to transmit the processed physiological parameter data in the second format to a medical-analysis station (Jeon: ¶ 0095, i.e., “the medical test completion information, as shown in FIG. 7, includes medical instrument information, doctor-in-charge information, medical instrument user information, patient information, and medical measurement result information”; ¶ 0103, i.e., “the medical test completion information has been received, the user terminal 120 displays the medical test completion information”) and configured to receive control data from the medical-analysis station in the (Jeon: ¶ 0101, i.e., “the user terminal 120 sends medical test commands to the integrated gateway device 200”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the receipt of physiological parameter data generated by physiological parameter data sensors and a first Ethernet connector configured to transmit the processed physiological parameter data in the second format to a medical-analysis station and configured to receive control data from the medical-analysis station in the second format, as taught by Jeon, within the system of Van, with the motivation of “providing interoperability of the information of medical instruments” (Jeon: ¶ 0016).
Yet, Van and Jeon do not explicitly teach, but Schuman teaches, in the same field of endeavor,
at least one processor configured to convert the received physiological parameter data from the first format (Schuman: ¶ 0051; ¶ 0062, i.e., “links 6 are RS485 connections”) to a second format, the first format including a serial format and the second format including an Ethernet format (Schuman: figure 1, i.e., I/O boards 32, 34 communicates data to switch 18; ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side. In the illustrated embodiments, each I/O board 32, 34 includes a multimedia microprocessor”), and the at least one processor executing instructions stored on a non-transitory memory (Schuman: ¶ 0080, i.e., “such computer logic may be located in memory at a…I/O board”), which, when executed causes the at least one processor to convert the physiological parameter data received from one or more of the plurality of serial connectors to data packets according to an Ethernet protocol (Schuman: figure 1, i.e., I/O boards 32, 34 communicates data to switch 18; ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side. In the illustrated embodiments, each I/O board 32, 34 includes a multimedia microprocessor”); 
(Schuman: figure 1, i.e., switch 18 communicates data between user consoles or stations 12, 24, 26 without passing through I/O boards 32, 34; ¶ 0057, i.e., “consoles 12, 14, 24, 36, 38 are connected either directly or indirectly (i.e., through an electrical assembly, such as an input-output board) to a…Power over Ethernet (POE) switch”; ¶ 0061, i.e., Examiner interprets the content of the data is not functionally related to the switch being configured to pass data from a second Ethernet port in the second format to the medical-analysis station using a first Ethernet port without modification of the second format and the data and does not distinguish the claimed invention from the prior art. Schuman teaches “communication…through a switch 18” without passing through I/O boards of “information and commands,” which in the context of Van and Jeon, a person having ordinary skill in the art would have understood could be processed physiological parameter data; ¶ 0064, i.e., “primary station computer 14 is configured to process control messages generated by system 10 and send them to the appropriate destination or endpoint, such as a secondary console”), and 
2the Ethernet switch also being configured to transmit a second data stream including the physiological parameter data converted from the first format to the second format by the at least one processor to the medical-analysis station using the first Ethernet port corresponding to the first Ethernet connector (Schuman: figure 1, i.e., data from medical devices passes through I/O boards 32, 34 communicates data to switch 18 to primary station computer 14; ¶ 0051; ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side”), 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the conversion of the received physiological parameter data from a serial format to an Ethernet format; an Ethernet switch being configured to transmit a first data (Schuman: ¶ 0005).
Regarding (currently amended) claim 5, Van, Jeon, and Schuman teach the device of claim 1, wherein the Ethernet switch is further configured to transmit a third data stream including processed physiological parameter data received in the second format from the medical-analysis station using the first Ethernet port corresponding to the first Ethernet connector to the data-network using the second Ethernet port corresponding to the second Ethernet connector without modification of the second format and the processed physiological parameter data by the at least one processor (Schuman: figure 1, i.e., switch 18 communicates data between user consoles or stations 12, 24, 26 without passing through I/O boards 32, 34; ¶ 0057, i.e., “consoles 12, 14, 24, 36, 38 are connected either directly or indirectly (i.e., through an electrical assembly, such as an input-output board) to a…Power over Ethernet (POE) switch”; ¶ 0061, i.e., “secondary consoles 14, 24, 26, 36, 38 are in communication with primary console 12 over network 8 through a switch 18 and may thereby receive information and commands from primary console 12”; ¶ 0064, i.e., “primary station computer 14 is configured to process control messages generated by system 10 and send them to the appropriate destination or endpoint, such as a secondary console”).
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, Van, Jeon, and Schuman teach the device of claim 1, wherein the one or more physiological parameter data sensors include one or more of: a heart rate sensor, an electrocardiogram sensor, a blood oxygen (SpO2) sensor, a temperature sensor, a respiration (Schuman: ¶ 0062), an electroencephalography (EEG) sensor, a blood pressure sensor, a gas sensor (Schuman: ¶ 0062), a neuromuscular transmission (NMT) sensor and a bispectral index sensor.
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 9, Van teaches a method of communicating data using a patient parameter hub device (Van: figure 5, i.e., intermediary hardware device; ¶ 0048), the patient parameter hub device including a plurality of serial connectors (Van: figure 5, i.e., intermediary hardware device includes multiple “RS-232 Serial Port”; ¶ 0048), at least on processor (Van: ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”; ¶ 0050), a first Ethernet connector, a second Ethernet connector (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0048), and an Ethernet switch (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0048), the method comprising: 
receiving, using the plurality of serial connectors, data in a first format…by one or more physiological parameter data sensors, the first format being in accordance with a serial protocol (Van: ¶ 0013, i.e., “input ports (e.g., RS-232 serial ports…). At least one of the input ports of the plurality of input ports is engaged with a specialized medical device (e.g., magnetic resonance imaging machine, a computed tomography machine, a computed radiology scanner, an ultrasonic medical machine, etc.)”); 
converting, using the least one processor, the received…data from the first format to a second format (Van: ¶ 0038, i.e., “an output port of the intermediary device…is a network port and a matrix (combination of hardware and/or software configuration within the intermediary device) which convert signals sent from a specialized medical device, such as device 188, via the direct electrical connection to packets as used in packet-switched networks”; ¶ 0041, i.e., “the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry…converts data received from such a medical device into a form transmittable as packetized data”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”)…; 
transmitting, using the second Ethernet connected, the received processed…data in the second format over a data-network to one or more destinations (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0047, i.e., “such ports shown may be…output ports and connect to a…network. The intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port, such as a 100 base T network”; ¶ 0048), 
transmitting, using the Ethernet switch, a second data stream including the…data converted from the first 4format to the second format by the at least one processor to the medical-analysis station (Van: ¶ 0038, i.e., “an output port of the intermediary device…is a network port and a matrix (combination of hardware and/or software configuration within the intermediary device) which convert signals sent from a specialized medical device, such as device 188, via the direct electrical connection to packets as used in packet-switched networks”; ¶ 0041, i.e., “the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry…converts data received from such a medical device into a form transmittable as packetized data”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”)..., 
wherein the control data in the second format is converted by the at least one processor to the first format and the control data is transmitted in the first format to the one or more physiological parameter data sensors by the plurality of serial connectors (Van: ¶ 0041, i.e., “authentication and other data communicated to a specialized medical device are captured by the remote hardware device 115 and forwarded over the packet-switched network 140 from a remote hardware device 115 to the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry, converts the data back into its original form and transmits it to a specialized medical device…the intermediary device 150 which then converts the data into a form required by the manufacturer of a specialized medical device, and sends the properly formatted data to the specialized medical device”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port…to data for use over another type of port”), the control data including configuration parameters and device operating settings for the one or more physiological parameter data sensors (Van: ¶ 0034, i.e., “a remote technician can "reach in" via secure access to calibrate machine components, retrieve error logs, or upgrade configuration files--all of which can be achieved through an extensive set of functions that are agnostic to the brand, make, and model of the failing or diagnosed medical equipment”; ¶ 0046, i.e., “a remote hardware device 115 or 117 may execute commands to gain access to a medical device 182, 184, or 186 at regular intervals to perform diagnostics (diagnostic access). That is, information may be received from one or more of the medical devices to determine whether certain data is out of bounds, or action is required maintain a specialized medical device in working order before a problem occurs…Using a web interface, the remote technician 110 manipulates data in this second interface which is translated into manipulations of the proprietary interface, and, as a result, manipulations of configuration options”).
Yet, Van does not explicitly teach, but Jeon teaches, in the same field of endeavor,
receiving, using the plurality of serial connectors, data in a first format, the data including patient physiological parameter data measured by one or more physiological parameter data sensors (Jeon: ¶ 0055; ¶ 0066, i.e., “the multiple interface unit 240 sends and receives analog signals and digital data to and from medical instruments having various data interface standards”; ¶ 0081), the first format being in accordance with a serial protocol (Jeon: figure 3, i.e., the multiple interface unit 240 includes “serial interface unit” 242; ¶ 0066, i.e., “the multiple interface unit 240 may include…a serial interface unit 242…Each of the interface units may be configured such that each of the interface units 241, 242, 243, 244 and 246 includes one or more ports”; ¶ 0072); 
transmitting, using the first Ethernet connector (Jeon: figure 4, i.e., port 273 is an Ethernet port; ¶ 0069; ¶ 0073, i.e., “the console port 273 is a port which is configured such that a console, such as the user terminal 110, can be directly connected thereto and perform data communication”), the received physiological parameter data in the second format to a medical-analysis station (Jeon: ¶ 0095, i.e., “the medical test completion information, as shown in FIG. 7, includes medical instrument information, doctor-in-charge information, medical instrument user information, patient information, and medical measurement result information”; ¶ 0103, i.e., “the medical test completion information has been received, the user terminal 120 displays the medical test completion information”) and receiving processed physiological parameter data and control data from the medical-analysis station in the second format (Jeon: ¶ 0101, i.e., “the user terminal 120 sends medical test commands to the integrated gateway device 200”); 
The obviousness of combining the teachings of Van and Jeon are discussed in the rejection of claim 1, and incorporated herein.
Yet, Van and Jeon do not explicitly teach, but Schuman teaches, in the same field of endeavor,
converting, using the least one processor, the received patient physiological parameter data from the first format (Schuman: ¶ 0051; ¶ 0062, i.e., “links 6 are RS485 connections”) to a second format, the second format being in accordance with an Ethernet protocol (Schuman: figure 1, i.e., I/O boards 32, 34 communicates data to switch 18; ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side. In the illustrated embodiments, each I/O board 32, 34 includes a multimedia microprocessor”); 
transmitting, by an using the Ethernet switch having at least a first Ethernet port and a second Ethernet port, a first data stream including physiological parameter data received from a data-network using the second Ethernet port corresponding to the second Ethernet connector in the second format to the medical-analysis station using the first Ethernet port corresponding to the first Ethernet connector without modification of the second format and the patient physiological parameter data (Schuman: figure 1, i.e., switch 18 communicates data between user consoles or stations 12, 24, 26 without passing through I/O boards 32, 34; ¶ 0057, i.e., “consoles 12, 14, 24, 36, 38 are connected either directly or indirectly (i.e., through an electrical assembly, such as an input-output board) to a…Power over Ethernet (POE) switch”; ¶ 0061, i.e., Examiner interprets the content of the data is not functionally related to the switch being configured to pass data from a second Ethernet port in the second format to the medical-analysis station using a first Ethernet port without modification of the second format and the data and does not distinguish the claimed invention from the prior art. Schuman teaches “communication…through a switch 18” without passing through I/O boards of “information and commands,” which in the context of Van and Jeon, a person having ordinary skill in the art would have understood could be processed physiological parameter data; ¶ 0064, i.e., “primary station computer 14 is configured to process control messages generated by system 10 and send them to the appropriate destination or endpoint, such as a secondary console”); and 
transmitting, using the Ethernet switch, a second data stream including the physiological parameter data converted from the first 4format to the second format by the at least one processor to the medical-analysis station using the first Ethernet port corresponding to the first Ethernet connector (Schuman: figure 1, i.e., data from medical devices passes through I/O boards 32, 34 communicates data to switch 18 to primary station computer 14; ¶ 0051; ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side”), 
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Van, Jeon, and Schuman teach the method of claim 9, further comprising 
transmitting using the Ethernet switch a third data stream including processed physiological parameter data received from the medical-analysis station using the first Ethernet port corresponding to the first Ethernet connector to the data-network using the second Ethernet port corresponding to the second Ethernet connector without modification of the patient physiological parameter data (Schuman: figure 1, i.e., switch 18 communicates data between user consoles or stations 12, 24, 26 without passing through I/O boards 32, 34; ¶ 0057, i.e., “consoles 12, 14, 24, 36, 38 are connected either directly or indirectly (i.e., through an electrical assembly, such as an input-output board) to a…Power over Ethernet (POE) switch”; ¶ 0061, i.e., “secondary consoles 14, 24, 26, 36, 38 are in communication with primary console 12 over network 8 through a switch 18 and may thereby receive information and commands from primary console 12”; ¶ 0064, i.e., “primary station computer 14 is configured to process control messages generated by system 10 and send them to the appropriate destination or endpoint, such as a secondary console”).
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 13, Van, Jeon, and Schuman teach the method of claim 9, wherein the one or more physiological parameter data sensors include one or more of. a heart rate sensor, an electrocardiogram sensor, a blood oxygen (SpO2) sensor, a temperature sensor, a respiration sensor (Schuman: ¶ 0062), an electroencephalography (EEG) sensor, a blood pressure sensor, a gas sensor (Schuman: ¶ 0062), a neuromuscular transmission (NMT) sensor and a bispectral index sensor.
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 14, Van, Jeon, and Schuman teach the method of claim 9, wherein the first format is a serial format (Van: figure 5, i.e., intermediary hardware device includes multiple “RS-232 Serial Port”; ¶ 0013, i.e., “input ports (e.g., RS-232 serial ports…)”; ¶ 0048) and the second format is an Ethernet data packet format (Schuman: ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side”).
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 15, Van teaches a patient parameter hub device (Van: figure 5, i.e., intermediary hardware device; ¶ 0048) comprising: 
a plurality of serial ports (Van: figure 5, i.e., intermediary hardware device includes multiple “RS-232 Serial Port”; ¶ 0048); 
an Ethernet switch comprising a medical-analysis station port and a data-network port (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0048); and 
at least one processor coupled to the plurality of serial ports and the Ethernet switch, the at least (Van: ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”; ¶ 0050) that comprise: 
receive, using a plurality of serial connectors connected to the serial ports, data in a first format, the data…by one or more physiological parameter data sensors, the first format being in accordance with a serial protocol (Van: ¶ 0013, i.e., “input ports (e.g., RS-232 serial ports…). At least one of the input ports of the plurality of input ports is engaged with a specialized medical device (e.g., magnetic resonance imaging machine, a computed tomography machine, a computed radiology scanner, an ultrasonic medical machine, etc.)”); 
convert, using the at least one data processor, the received…data from the first format to a second format (Van: ¶ 0038, i.e., “an output port of the intermediary device…is a network port and a matrix (combination of hardware and/or software configuration within the intermediary device) which convert signals sent from a specialized medical device, such as device 188, via the direct electrical connection to packets as used in packet-switched networks”; ¶ 0041, i.e., “the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry…converts data received from such a medical device into a form transmittable as packetized data”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”)…; 
transmit, using the medical-analysis station port, a first data stream including physiological parameter data received in the second format from a data network using the data-network port to a medical-analysis station without modification to the second format and the physiological parameter data and receive, using the medical-analysis station port, processed physiological parameter data and control data from the medical-analysis station in the second format; and 
transmit, using the medical-analysis station port, a second data stream including the received…data converted from the first format to a second format by the at least one processor to the medical-analysis station (Van: ¶ 0038, i.e., “an output port of the intermediary device…is a network port and a matrix (combination of hardware and/or software configuration within the intermediary device) which convert signals sent from a specialized medical device, such as device 188, via the direct electrical connection to packets as used in packet-switched networks”; ¶ 0041, i.e., “the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry…converts data received from such a medical device into a form transmittable as packetized data”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port”), and transmit, using the data-network port, a third data stream including processed…data received in a second format from the medical-analysis station using the medical-analysis station port to the data network (Van: figure 5, i.e., intermediary hardware device includes multiple “GbE” (i.e., Gigabit Ethernet) ports; ¶ 0047, i.e., “such ports shown may be…output ports and connect to a…network. The intermediary device comprises hardware or software logic therein for converting data received via one port, such a serial port, to data for use over another type of port, such as a 100 base T network”; ¶ 0048)…,
wherein the control data in the second format is converted by the at least one processor to the first format and the control data is transmitted in the first format to the one or more physiological parameter data sensors by the plurality of patient-parameter-connectors (Van: ¶ 0041, i.e., “authentication and other data communicated to a specialized medical device are captured by the remote hardware device 115 and forwarded over the packet-switched network 140 from a remote hardware device 115 to the intermediary device 150, which then, via a hardware and/or software based matrix of program instructions and/or circuitry, converts the data back into its original form and transmits it to a specialized medical device…the intermediary device 150 which then converts the data into a form required by the manufacturer of a specialized medical device, and sends the properly formatted data to the specialized medical device”; ¶ 0047, i.e., “the intermediary device comprises hardware or software logic therein for converting data received via one port…to data for use over another type of port”), the control data including configuration parameters and device operating settings for the one or more physiological parameter data sensors (Van: ¶ 0034, i.e., “a remote technician can "reach in" via secure access to calibrate machine components, retrieve error logs, or upgrade configuration files--all of which can be achieved through an extensive set of functions that are agnostic to the brand, make, and model of the failing or diagnosed medical equipment”; ¶ 0046, i.e., “a remote hardware device 115 or 117 may execute commands to gain access to a medical device 182, 184, or 186 at regular intervals to perform diagnostics (diagnostic access). That is, information may be received from one or more of the medical devices to determine whether certain data is out of bounds, or action is required maintain a specialized medical device in working order before a problem occurs…Using a web interface, the remote technician 110 manipulates data in this second interface which is translated into manipulations of the proprietary interface, and, as a result, manipulations of configuration options”).
Yet, Van does not explicitly teach, but Jeon teaches, in the same field of endeavor,
receive, using a plurality of serial connectors connected to the serial ports, data in a first format, the data including patient physiological parameter data measured by one or more physiological parameter data sensors (Jeon: ¶ 0055; ¶ 0066, i.e., “the multiple interface unit 240 sends and receives analog signals and digital data to and from medical instruments having various data interface standards”; ¶ 0081), the first format being in accordance with a serial protocol (Jeon: figure 3, i.e., the multiple interface unit 240 includes “serial interface unit” 242; ¶ 0066, i.e., “the multiple interface unit 240 may include…a serial interface unit 242…Each of the interface units may be configured such that each of the interface units 241, 242, 243, 244 and 246 includes one or more ports”; ¶ 0072); 
transmit, using the medical-analysis station port, a first data stream including physiological parameter data received in the second format from a data network using the data-network port to a medical-analysis station (Jeon: ¶ 0095, i.e., “the medical test completion information, as shown in FIG. 7, includes medical instrument information, doctor-in-charge information, medical instrument user information, patient information, and medical measurement result information”; ¶ 0103, i.e., “the medical test completion information has been received, the user terminal 120 displays the medical test completion information”)…and receive, using the medical-analysis station port, processed physiological parameter data and control data from the medical-analysis station in the second format (Jeon: ¶ 0101, i.e., “the user terminal 120 sends medical test commands to the integrated gateway device 200”); and 

Yet, Van and Jeon do not explicitly teach, but Schuman teaches, in the same field of endeavor,
convert, using the at least one data processor, the received patient physiological parameter data from the first format(Schuman: ¶ 0051; ¶ 0062, i.e., “links 6 are RS485 connections”)  to a second format, the second format being in accordance with an Ethernet protocol (Schuman: figure 1, i.e., I/O boards 32, 34 communicates data to switch 18; ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side. In the illustrated embodiments, each I/O board 32, 34 includes a multimedia microprocessor”); 
transmit, using the medical-analysis station port, a first data stream including physiological parameter data received in the second format from a data network using the data-network port to a medical-analysis station without modification to the second format and the physiological parameter data (Schuman: figure 1, i.e., switch 18 communicates data between user consoles or stations 12, 24, 26 without passing through I/O boards 32, 34; ¶ 0057, i.e., “consoles 12, 14, 24, 36, 38 are connected either directly or indirectly (i.e., through an electrical assembly, such as an input-output board) to a…Power over Ethernet (POE) switch”; ¶ 0061, i.e., Examiner interprets the content of the data is not functionally related to the switch being configured to pass data from a second Ethernet port in the second format to the medical-analysis station using a first Ethernet port without modification of the second format and the data and does not distinguish the claimed invention from the prior art. Schuman teaches “communication…through a switch 18” without passing through I/O boards of “information and commands,” which in the context of Van and Jeon, a person having ordinary skill in the art would have understood could be processed physiological parameter data; ¶ 0064, i.e., “primary station computer 14 is configured to process control messages generated by system 10 and send them to the appropriate destination or endpoint, such as a secondary console”)…; and 
…transmit, using the data-network port, a third data stream including processed patient physiological parameter data received in a second format from the medical- analysis station using the (Schuman: figure 1, i.e., switch 18 communicates data between user consoles or stations 12, 24, 26 without passing through I/O boards 32, 34; ¶ 0057, i.e., “consoles 12, 14, 24, 36, 38 are connected either directly or indirectly (i.e., through an electrical assembly, such as an input-output board) to a…Power over Ethernet (POE) switch”; ¶ 0061, i.e., “secondary consoles 14, 24, 26, 36, 38 are in communication with primary console 12 over network 8 through a switch 18 and may thereby receive information and commands from primary console 12”; ¶ 0064, i.e., “primary station computer 14 is configured to process control messages generated by system 10 and send them to the appropriate destination or endpoint, such as a secondary console”), 
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 20, Van, Jeon, and Schuman teach the device of claim 15, wherein the one or more physiological parameter data sensors include one or more of: a heart rate sensor, an electrocardiogram sensor, a blood oxygen (SpO2) sensor, a temperature sensor, a respiration sensor (Schuman: ¶ 0062), an electroencephalography (EEG) sensor, a blood pressure sensor, a gas sensor (Schuman: ¶ 0062), a neuromuscular transmission (NMT) sensor and a bispectral index sensor.
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 21, Van, Jeon, and Schuman teach the device of claim 15, wherein the first format is a serial format (Van: figure 5, i.e., intermediary hardware device includes multiple “RS-232 Serial Port”; ¶ 0013, i.e., “input ports (e.g., RS-232 serial ports…)”; ¶ 0048) and the second format is an Ethernet data packet format (Schuman: ¶ 0057, i.e., “switch 18 is a Power over Ethernet (POE) switch”; ¶ 0059, i.e., “I/O boards 32, 34 convert serial links to primary and secondary consoles, remote locating receiver or bed interface unit room bus protocols, and serial to dome light protocols, on the one side, to XML-over-TCP/IP on the other side”).
The obviousness of combining the teachings of Van, Jeon, and Schuman are discussed in the rejection of claim 1, and incorporated herein.
Claims 7, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van (U.S. Patent App. Pub. No. US 2011/0185035 A1) in view of Jeon et al. (U.S. Patent App. Pub. No. US 2011/0035627 A1, hereinafter referred to as "Jeon") and Schuman et al. (U.S. Patent App. Pub. No. US 2009/0212925 A1, hereinafter referred to as "Schuman"), as applied to claims 1, 5, 8-9, 11, 13-15, 20-21, further in view of Al-Ali et al. (U.S. Patent App. Pub. No. US 2015/0097701 A1, hereinafter referred to as "Al-Ali").
Regarding (currently amended) claim 7, Van, Jeon, and Schuman teach the device of claim 1.
Yet, Van, Jeon, and Schuman do not explicitly teach, but Al-Ali teaches, in the same field of endeavor, wherein the medical-analysis station includes a bedside monitor, a docking station with a removable monitor (Al-Ali: figure 1, i.e., “Docking station” 106” includes “PPM” (portable patient monitor) 102; ¶ 0068), or a therapy device.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the specific medical-analysis stations, as taught by Al-Ali, with the system of Van, Jeon, and Schuman, with the motivation of “advantageously time-wise [synchronizing] serial incoming data and other data associated with the patient” (Al-Ali: ¶ 0063).
Regarding (previously presented) claim 12, Van, Jeon, and Schuman teach the method of claim 9.
Yet, Van, Jeon, and Schuman do not explicitly teach, but Al-Ali teaches, in the same field of endeavor, wherein the medical-analysis station includes a bedside monitor, a docking station with a removable display (Al-Ali: figure 1, i.e., “Docking station” 106” includes “PPM” (portable patient monitor) 102; ¶ 0068), or a therapy device.
The obviousness of combining the teachings of Van, Jeon, Schuman, and Al-Ali are discussed in the rejection of claim 7, and incorporated herein.
Regarding (currently amended) claim 19, Van, Jeon, and Schuman teach the device of claim 15.
Yet, Van, Jeon, and Schuman do not explicitly teach, but Al-Ali teaches, in the same field of endeavor, wherein the medical-analysis station includes a bedside monitor, a docking station with a removable display (Al-Ali: figure 1, i.e., “Docking station” 106” includes “PPM” (portable patient monitor) 102; ¶ 0068), or a therapy device.
.
Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van (U.S. Patent App. Pub. No. US 2011/0185035 A1) in view of Jeon et al. (U.S. Patent App. Pub. No. US 2011/0035627 A1, hereinafter referred to as "Jeon") and Schuman et al. (U.S. Patent App. Pub. No. US 2009/0212925 A1, hereinafter referred to as "Schuman"), as applied to claims 1, 5, 8-9, 11, 13-15, 20-21, further in view of Noonan et al. (U.S. Patent App. Pub. No. US 2003/0105389 A1, hereinafter referred to as "Noonan").
Regarding (currently amended) claim 10, Van, Jeon, and Schuman teach the method of claim 9.
Yet, Van, Jeon, and Schuman do not explicitly teach, but Noonan teaches, in the same field of endeavor, further comprising: 
determining, based on the received control data and by the least one data processor, a destination physiological parameter data sensor (Noonan: figure 3, i.e., “Processor” 304 includes “Data Router I.P. Address Identifier” 316; ¶ 0042; ¶ 0083); and 
transmitting, using one of the plurality of serial connectors, the control data to the destination physiological parameter data sensor (Noonan: ¶ 0033; ¶ 0094).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determination of a destination physiological parameter data sensor based on received control data and by a data processor, as taught by Noonan, with the system of Van, Jeon, and Schuman, with the motivation of “providing a "plug and play" solution and by adding information associated with the healthcare data” (Noonan: ¶ 0008).
Regarding (currently amended) claim 16, Van, Jeon, and Schuman teach the device of claim 15.
Yet, Van, Jeon, and Schuman do not explicitly teach, but Noonan teaches, in the same field of endeavor, wherein the operations performed by the at least one processor executing the instructions stored on a non-transitory memory, further comprise: 
determine, based on the received control data and by the at least one data processor, a destination physiological parameter data sensor (Noonan: figure 3, i.e., “Processor” 304 includes “Data Router I.P. Address Identifier” 316; ¶ 0042; ¶ 0083); and 
 serial connectors, the converted control data in the first format to the destination physiological parameter data sensor (Noonan: ¶ 0033; ¶ 0094).
The obviousness of combining the teachings of Van, Jeon, Schuman, and Noonan are discussed in the rejection of claim 10, and incorporated herein.
Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/01/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“claims 1, 9, and 15, when considered as a whole, are not directed to an abstract idea” because “independent claims 1, 9, and 15 similarly recite a patient parameter hub device that comprises a plurality of serial connectors each including a serial port connected to one or more physiological parameter data sensors, at least one processor and executable instruction stored on a non-transitory memory, first and second Ethernet connectors, and an Ethernet switch including Ethernet ports corresponding to the first and second Ethernet connectors. The Applicant asserts that virtually every limitation of independent claims 1 and 15 includes a structural feature and every step of independent claim 9 is tied to a structural feature. Given the significant structural features recited in the claims 1, 9, and 15, the character and focus of the claims, when considered as a whole, are not directed to an abstract idea”; “features of independent claims 1, 9, and 15 are not directed to an abstract idea, but are directed to "improvements in the relevant technology"” because “the unique connectivity design of the "patient parameter hub device" provides connection to multiple medical devices and networks as well as provides processing and the transmission of all the different data flows between multiple medical devices and networks without a re-design of multiple systems…the unique connectivity design of the "patient parameter hub device" provides for more flexible patient monitoring configuration and management and physiological data accumulation at locations other than at dedicated 
“features of independent claims 1, 9, and 15 are at least clearly integrated into a practical application” because “independent claims 1, 9, and 15 similarly recite a patient parameter hub device that comprises a plurality of serial connectors each including a serial port connected to one or more physiological parameter data sensors, at least one processor and executable instruction stored on a non-transitory memory, first and second Ethernet connectors, and an Ethernet switch including Ethernet ports corresponding to the first and second Ethernet connectors. The patient parameter hub device provides a unique connectivity design for connection to multiple medical devices and networks as well as provides processing and the10 transmission of all the different data flows between multiple medical devices and networks without a re-design of multiple systems”; “the structural features of independent claims 1, 9, and 15 are not recited "at a high level of generality" because virtually limitation of independent claims 1 and 15 includes a structural feature and every step of independent claim 9 is tied to a structural feature, and all the recited structural features are integral to the claims”; “the elements recited in independent claim 1, 9, and 15 implement the alleged judicial exception (e.g., abstract idea) with, or use the alleged judicial exception with, a particular machine or manufacture that is integral to the claims, thereby integrating it into a practical application.”
Regarding the 103 rejections, the cited prior art references fail to teach the amended limitations because “Noonan fails to disclose or suggest a single "patient parameter hub device"” and “Jeon and Schuman fail to overcome the deficiencies noted above in Noonan”; “Nothing in Noonan suggests that the message includes device operating settings for the one or more physiological parameter data sensors”; “Nothing in Jeon discloses or suggests that the "medical test command" or "operation command" is converted from Ethernet format to serial format.”
In response to Applicant’s argument that (a) regarding the 101 rejections, 
“claims 1, 9, and 15, when considered as a whole, are not directed to an abstract idea” because “independent claims 1, 9, and 15 similarly recite a patient parameter hub device that comprises a plurality of serial connectors each including a serial port connected to one or more physiological parameter data sensors, at least one processor and executable instruction stored on a non-transitory memory, first and second Ethernet connectors, and an Ethernet switch including Ethernet ports corresponding to the first and second Ethernet connectors. The Applicant asserts that virtually every limitation of independent claims 1 and 15 includes a structural feature and every step of independent claim 9 is tied to a structural feature. Given the significant structural features recited in the claims 1, 9, and 15, the character and focus of the claims, when considered as a whole, are not directed to an abstract idea”; “features of independent claims 1, 9, and 15 are not directed to an abstract idea, but are directed to "improvements in the relevant technology"” because “the unique connectivity design of the "patient parameter hub device" provides connection to multiple medical devices and networks as well as provides processing and the transmission of all the different data flows between multiple medical devices and networks without a re-design of multiple systems…the unique connectivity design of the "patient parameter hub device" provides for more flexible patient monitoring configuration and management and physiological data accumulation at locations other than at dedicated data analysis devices for improved patient monitoring”: 
“features of independent claims 1, 9, and 15 are at least clearly integrated into a practical application” because “independent claims 1, 9, and 15 similarly recite a patient parameter hub device that comprises a plurality of serial connectors each including a serial port connected to one or more physiological parameter data sensors, at least one processor and executable instruction stored on a non-transitory memory, first and second Ethernet connectors, and an Ethernet switch including Ethernet ports corresponding to the first and second Ethernet connectors. The patient parameter hub device provides a unique connectivity design for connection to multiple medical devices and networks as well as provides processing and the10 transmission of all the different data flows between multiple medical devices and networks without a re-design of multiple systems”; “the structural features of independent claims 1, 9, and 15 are not recited "at a high level of generality" because virtually limitation of independent claims 1 and 15 includes a structural feature and every step of independent claim 9 is tied to a structural feature, and all the recited structural features are integral to the claims”; “the elements recited in independent claim 1, 9, and 15 implement the alleged judicial exception (e.g., abstract idea) with, or use the alleged judicial exception with, a particular machine or manufacture that is integral to the claims, thereby integrating it into a practical application”: 
It is respectfully submitted that the claims encompass helping a user (i.e., healthcare worker) accumulate, organize, and communicate patient information to a doctor and hospital network, which is described as human activity in ¶ 0002 of the specification, and covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Although the claims recite structural features (i.e., ”a patient parameter hub device that comprises a plurality of serial connectors each including a serial port connected to one or more physiological parameter data sensors, at least one processor and executable instruction stored on a non-transitory memory, first and second Ethernet connectors, and an Ethernet switch including Ethernet ports corresponding to the first and second Ethernet connectors”), the patient parameter hub device comprising a plurality of serial connectors (each including a serial port), at least one processor, a first Ethernet connector, a second Ethernet connector, an Ethernet switch having at least two ports comprising at least a first Ethernet port and a second Ethernet port; and a non-transitory memory is described at a high level of generality (¶ 0042-0045), such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
When viewed as a whole, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. This is unlike the claims found eligible in Enfish, which actually presented an improvement to computer technology. Thus, the claim as a whole still recites an abstract idea, but for the recitation of generic computer components.
Applicant argues the claims are directed to “improvements in the relevant technology” because it “provides connection to multiple medical devices and networks as well as provides processing and the transmission of all the different data flows between multiple medical devices and networks without a re-design of multiple systems” and “provides for more flexible patient monitoring configuration and management and physiological data accumulation at locations other than at dedicated data analysis devices for improved patient monitoring.” However, these alleged improvements are not described in the 
Applicant argues “the elements recited in independent claim 1, 9, and 15 implement the alleged judicial exception (e.g., abstract idea) with, or use the alleged judicial exception with, a particular machine or manufacture that is integral to the claims, thereby integrating it into a practical application.” However, Examiner would like to point out that “it is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” See MPEP § 2106.05(b). Furthermore, the patient parameter hub device comprising a plurality of serial connectors (each including a serial port), at least one processor, a first Ethernet connector, a second Ethernet connector, an Ethernet switch having at least two ports comprising at least a first Ethernet port and a second Ethernet port; and a non-transitory memory is described at a high level of generality (¶ 0042-0045), such that it amounts to no more than mere instructions to apply the exception using generic computer components. For example, “various implementations may include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be…general purpose” (¶ 0042). Per MPEP § 2106.05(b)(I), “it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”
Examiner maintains the 101 rejections of claims 1, 5, 7-16, 19-21, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references fail to teach the amended limitations because “Noonan fails to disclose or suggest a single "patient parameter hub device"” and “Jeon and Schuman fail to overcome the deficiencies noted above in Noonan”; “Nothing in Noonan suggests that the message includes device operating settings for the one or more physiological parameter data sensors”; “Nothing in Jeon discloses or suggests that the "medical test command" or "operation command" is converted from Ethernet format to serial format”: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time. As such, Applicant's remarks with regard to Noonan and the other cited prior art references are moot in light of the inclusion of the teachings of Van, as addressed in the above Office Action. It is respectfully submitted that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626